EXHIBIT 10.2
FIFTEENTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT




THIS FIFTEENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of October 16, 2020 (this “Amendment”) is entered into among
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such
capacity, the “Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware
corporation, as the initial Servicer (in such capacity, the “Servicer”), the
PURCHASER AGENTS and PURCHASERS listed on the signature pages hereto, and MUFG
BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as administrator (in
such capacity, the “Administrator”).


R E C I T A L S
The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).
Concurrently herewith, the Seller and the Originators party thereto are entering
into that certain Amended and Restated Receivables Sale Agreement, dated as of
the date hereof (the “A&R RSA”).
Concurrently herewith, the Performance Guarantor is entering into that certain
Second Amended and Restated Performance Undertaking, dated as of the date hereof
(the “A&R Performance Undertaking”).
The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.
2.Amendments to the Agreement. As of the Effective Date (as defined below), the
Agreement is hereby amended to incorporate the changes shown on the marked pages
of the Agreement attached hereto as Exhibit A.
3.Representations and Warranties; Covenants. Each of the Seller and the Servicer
(on behalf of the Seller) hereby certifies, represents and warrants to the
Administrator, each Purchaser Agent and each Purchaser that on and as of the
date hereof:
(a)each of its representations and warranties contained in Article V of the
Agreement is true and correct, in all material respects, as if made on and as of
the Effective Date;



--------------------------------------------------------------------------------



(b)no event has occurred and is continuing, or would result from this Amendment
or any of the transactions contemplated herein, that constitutes an Amortization
Event or Unmatured Amortization Event;
(c)the Facility Termination Date for all Purchaser Groups has not occurred; and
(d)the Credit Agreement has not been amended since September 18, 2019.
4.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
and each of the other Transaction Documents to “this Agreement”, “hereof”,
“herein”, or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement, as amended by this Amendment. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Agreement (or any related document or agreement) other than as
expressly set forth herein.
5.Consent to A&R RSA and A&R Performance Undertaking. Each of the parties hereto
hereby consent to the execution and delivery of (a) the A&R RSA in the form of
Exhibit B attached hereto and (b) the A&R Performance Undertaking in the form of
Exhibit C attached hereto.
6.Effectiveness. This Amendment shall become effective on the date hereof
(the “Effective Date”) upon satisfaction of each of the following conditions:
(a)receipt by the Administrator and each Purchaser Agent of counterparts of (i)
this Amendment, (ii) the A&R RSA and (iii) the A&R Performance Undertaking;
(b)the Administrator and each Purchaser Agent shall have received all accrued
and unpaid fees, costs and expenses to the extent then due and payable to it or
the Purchasers on the Effective Date; and
(c)receipt by each Purchaser Agent of such opinions of counsel, officer
certificates, good standing certificates, other documents and instruments as a
Purchaser Agent may reasonably request, in form and substance satisfactory to
such Purchaser Agent.
7.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.
8.Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable
2




--------------------------------------------------------------------------------



principles of conflicts of law (other than Sections 5-1401 and 5-1402 of the New
York General Obligations Law).
9.Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.
10.Transaction Document. This Amendment shall constitute a Transaction Document
under the Agreement.
11.Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.


[signature pages begin on next page]



3





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller




By:/s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Senior Vice President & Corporate Treasurer




AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer




By:/s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Senior Vice President & Corporate Treasurer




Acknowledged and Agreed


AMERISOURCEBERGEN
CORPORATION




By:/s/ J.F. Quinn
Name:    J.F. Quinn
Title:    Senior Vice President & Corporate Treasurer


S-1




--------------------------------------------------------------------------------



MUFG BANK, LTD., as Administrator


By:/s/ Eric Williams
Name:    Eric Williams
Title:    Managing Director




VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser




By:/s/ Kevin J. Corrigan
Name:    Kevin J. Corrigan
Title:    Vice President




MUFG BANK, LTD.,
as Purchaser Agent for
Victory Receivables Corporation




By:/s/ Eric Williams
Name:    Eric Williams
Title:    Managing Director




MUFG BANK, LTD.,
as Related Committed Purchaser
for Victory Receivables Corporation




By:/s/ Eric Williams
Name:    Eric Williams
Title:    Managing Director






S-2




--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Uncommitted Purchaser


By: /s/ Jason Barwig
Name:    Jason Barwig
Title:    Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Purchaser Agent and
Related Committed Purchaser
for Wells Fargo Bank, National Association




By: /s/ Jason Barwig
Name:    Jason Barwig
Title:    Vice President    




LIBERTY STREET FUNDING LLC,
as an Uncommitted Purchaser


By: /s/ Jill A. Russo
Name:    Jill A. Russo
Title:    Vice President




THE BANK OF NOVA SCOTIA,
as Purchaser Agent and
Related Committed Purchaser
for Liberty Street Funding LLC




By:/s/ Doug Noe
Name:    Doug Noe
Title: Managing Director


    


S-3




--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent,
Uncommitted Purchaser and
Related Committed Purchaser






By: /s/ Eric Bruno
Name:     Eric Bruno
Title: Senior Vice President






MIZUHO BANK, LTD.,
as a Purchaser Agent,
Uncommitted Purchaser and
Related Committed Purchaser






By:Richard A. Burke
Name:     Richard A. Burke
Title:     Managing Director


S-4




--------------------------------------------------------------------------------



THE TORONTO-DOMINION BANK,
as a Purchaser Agent and
Related Committed Purchaser






By: /s/ Luna Mills
Name:     Luna Mills
Title: Managing Director






COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO-DOMINION BANK,
as an Uncommitted Purchaser






By: /s/ Luna Mills
Name:     Luna Mills
Title: Managing Director
S-5





--------------------------------------------------------------------------------



EXHIBIT A
EXECUTION VERSION
Exhibit A to FourteenthFifteenth Amendment dated September 18, 2019October 16,
2020
CONFORMED COPY includes
First Amendment dated 4/28/11
Second Amendment dated 10/28/11
Third Amendment dated 11/16/12
Fourth Amendment dated 1/16/13
Fifth Amendment dated 6/28/13
Sixth Amendment dated 10/7/13
Seventh Amendment dated 7/17/14
Eighth Amendment dated 12/5/14
Omnibus Amendment dated 11/4/15
Tenth Amendment dated 6/21/16
Eleventh Amendment 11/18/16
Twelfth Amendment 12/18/17
Thirteenth Amendment 10/31/2018
Fourteenth Amendment 9/18/19




AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
DATED AS OF APRIL 29, 2010
AMONG
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, AS SELLER,
AMERISOURCEBERGEN DRUG CORPORATION, AS INITIAL SERVICER,
THE VARIOUS PURCHASERS GROUPS FROM TIME TO TIME PARTY HERETO
AND
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), AS ADMINISTRATOR






IX-1
737664294 03128405

--------------------------------------------------------------------------------



Exhibits and Schedules
Exhibit I        Definitions
Exhibit II        Form of Purchase Notice
Exhibit III    Places of Business of the Seller Parties; Locations of Records
Exhibit IV        Form of Compliance Certificate
Exhibit V        Form of Collection Account Agreement
Exhibit VI        Form of Settlement Report
Exhibit VII        Form of Assumption Agreement
Exhibit VIII        Form of Transfer Supplement
Exhibit IX        Form of Second Amended and Restated Performance Undertaking
Exhibit X        List of Responsible Officers
Exhibit XI        Form of Interim Settlement Report
Exhibit XII        Form of Reduction Notice
Exhibit XIII        Form of Legend
Exhibit XIV        Form of Purchase Limit Increase Request
Exhibit XV        Form of Purchase Limit Decrease Request
Exhibit XVI        Form of Accordion Confirmation
Schedule A        Closing Documents
IX-2



--------------------------------------------------------------------------------



Business Day prior to any such proposed reduction. Such Reduction Notice shall
designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Invested Amount shall occur, and (ii) the amount of
Aggregate Invested Amount to be reduced (the “Aggregate Reduction”) which shall
be applied to all Receivable Interests (ratably, according to each Purchaser’s
aggregate Invested Amount).
Section 1.4    Deemed Collections; Purchase Limit.
1.If on any day:
a.the Outstanding Balance of any Receivable is reduced or cancelled as a result
of any credit issued for returned or repossessed goods, any shortages, any
pricing adjustment, any volume rebate or any other allowance, adjustment or
deduction by any Originator or any Affiliate thereof, or as a result of any
governmental or regulatory action, or
b.the Outstanding Balance of any Receivable is reduced or canceled as a result
of a setoff or disputed item in respect of any claim by the Obligor thereof
(whether such claim arises out of the same or a related or an unrelated
transaction), or
c.the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or
d.the Outstanding Balance of any Receivable is less than the amount included in
calculating the Net Pool Balance for purposes of any Settlement Report (for any
reason other than receipt of Collections or such Receivable becoming a Defaulted
Receivable), or
e.any of the representations or warranties of Seller with respect to any
Receivable set forth in Article V were not true when made,
then, on such day, Seller shall be deemed to have received a Collection of such
Receivable (A) in the case of clauses (i) through (iv) above, in the amount of
such reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, not later than one (1) Business Day
thereafter shall pay to the Collection Account the amount of any such Collection
deemed to have been received in the same manner as actual cash collections are
distributed under the terms of this Agreement.
2.Seller shall ensure that the Aggregate Invested Amount at no time exceeds the
Purchase Limit. If at any time the Aggregate Invested Amount exceeds the
Purchase Limit, Seller shall pay to each Purchaser Agent for the benefit of the
related Purchasers immediately an amount to be applied to reduce the Aggregate
Invested Amount (ratably, according to each Purchaser’s aggregate Invested
Amount), such that after giving effect to such payment the Aggregate Invested
Amount is less than or equal to the Purchase Limit.
IX-3



--------------------------------------------------------------------------------



or otherwise funded by Reliant Trust for the Calculation Period then most
recently ended in accordance with Article II.
Section 3.4    Default Rate. From and after the occurrence of an Amortization
Event, all Receivable Interests shall accrue Yield at the Default Rate.
ARTICLE IV.
BANK RATE FUNDINGS


Section 4.1    Bank Rate Fundings. Prior to the occurrence of an Amortization
Event, the portion of outstanding Invested Amount of each Receivable Interest
funded with Bank Rate Fundings shall accrue Yield for each day during its
Interest Period at the applicable Yield Rate in accordance with the terms and
conditions hereof. If any undivided interest in a Receivable Interest initially
funded with Commercial Paper is sold (or otherwise participated) to the
Liquidity Providers pursuant to a Liquidity Agreement, such undivided interest
in such Receivable Interest shall be deemed to have an Interest Period
commencing on the date of such sale.
Section 4.2    Yield Payments. On the Settlement Date for each Receivable
Interest that is funded with a Bank Rate Funding, Seller shall pay to each
applicable Purchaser Agent (for the benefit of its Purchaser Group) an aggregate
amount equal to the accrued and unpaid Yield thereon for the entire Interest
Period of each related Bank Rate Funding in accordance with Article II.
Section 4.3    [Reserved].
Section 4.4    Suspension of the LIBO Rate. (a) If any Purchaser or Liquidity
Provider notifies the related Purchaser Agent that it has determined that
funding its ratable share of the Bank Rate Fundings at or by reference to a LIBO
Rate would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its Bank Rate
Funding at or by reference to such LIBO Rate are not available or (ii) such LIBO
Rate does not accurately reflect the cost of acquiring or maintaining a Bank
Rate Funding at such LIBO Rate, then such Purchaser Agent shall give notice
thereof to the Seller by telephone, facsimile or email as promptly as
practicable thereafter and, until such Purchaser Agent notifies the Seller that
the circumstances giving rise to such notice no longer exist, (a) no portion of
the Invested Amount shall be funded at the LIBO Rate or at the Alternate Base
Rate determined by reference to the LIBO Rate and (b) the Yield for any
outstanding portions of the Invested Amount then funded at the LIBO Rate or at
the Alternate Base Rate determined by reference to the LIBO Rate shall, on the
last day of the then current Interest Period, be converted to the Alternate Base
Rate determined by reference to clause (a)(ii) of the definition of the
Alternate Base Rate.
(b) If at any time (i) the Administrator determines (which determination shall
be final and conclusive absent manifest error) or any Purchaser Agent notifies
the Administrator that adequate and reasonable means do not exist for
ascertaining the LIBO Rate (including,
IX-4



--------------------------------------------------------------------------------



without limitation, because the LIBO Rate is not available or published on a
current basis) and such circumstances are unlikely to be temporary, (ii) the
supervisor for the administrator of the LIBO Rate or a governmental authority
having jurisdiction over the Administrator or any other Purchaser Agent has made
a public statement identifying a specific date after which the LIBO Rate shall
no longer be used for determining interest rates for loans, or (iii) any
applicable interest rate specified herein is no longer a widely recognized
benchmark rate for newly originated loans in the United States syndicated loan
market in the applicable currency, then the Administator and the Seller shall
endeavor to establish an alternate rate of interest (the “Replacement Rate”) to
the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 13.1 of this Agreement, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrator shall not have received, within five (5) Business Days of the
date notice of the Replacement Rate is provided to the Purchaser Agents, a
written notice from the Required Purchaser Agents stating that such Required
Purchaser Agents object to such amendment. Until the Replacement Rate is
determined (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 4.4(b), only to the extent the LIBO Rate for
such period is not available or published at such time on a current basis), (a)
no portion of the Invested Amount shall be funded at the LIBO Rate or at the
Alternate Base Rate determined by reference to the LIBO Rate and (b) the Yield
for any outstanding portions of the Invested Amount then funded at the LIBO Rate
or at the Alternate Base Rate determined by reference to the LIBO Rate shall, on
the last day of the then current Interest Period, be converted to the Alternate
Base Rate determined by reference to clause (a)(ii) of the definition of the
Alternate Base Rate. Notwithstanding anything else herein, any definition of the
Replacement Rate shall provide that in no event shall such Replacement Rate be
less than zero for the purposes of this Agreement. To the extent the Replacement
Rate is approved by the Administrator in connection with this clause, the
Replacement Rate shall be applied in a manner consistent with market practice;
provided, that, in each case, to the extent such market practice is not
administratively feasible for the Administrator, the Replacement Rate shall be
applied as otherwise reasonably determined by the Administrator (it being
understood that any such modification by the Administrator shall not require the
consent of, or consultation with, any of the Purchaser Agents).


Section 4.5    Default Rate. From and after the occurrence of an Amortization
Event, all Bank Rate Fundings shall accrue Yield at the Default Rate.
Section 4.6    Effect of Benchmark Transition Event.
i.Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrator and the
Seller may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrator has posted such proposed
IX-5



--------------------------------------------------------------------------------



amendment to all Purchaser Agents and the Seller so long as the Administrator
has not received, by such time, written notice of objection to such amendment
from Purchaser Agents comprising the Required Purchaser Agents.
Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Purchaser Agents comprising the Required Purchaser
Agents have delivered to the Administrator written notice that such Required
Purchaser Agents accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 4.6 will occur prior to the
applicable Benchmark Transition Start Date.
1.Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrator will have the right
to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
2.Notices; Standards for Decisions and Determinations. The Administrator will
promptly notify the Seller and the Purchaser Agents of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrator or Purchaser Agents pursuant to this
Section 4.6, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 4.6.
3.Benchmark Unavailability Period. Upon the Seller’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Seller may revoke any
Purchase Request. During any Benchmark Unavailability Period, (i) the component
of the Bank Rate based upon the LIBO Rate will not be used in any determination
of the Bank Rate and (ii) the component of the Alternate Base Rate based upon
the LIBO Rate will not be used in any determination of the Alternate Base Rate.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Section 5.1    Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Administrator, each Purchaser Agent and each
Purchaser, as to itself, as of
IX-6



--------------------------------------------------------------------------------



the date hereof and as of the date of each Incremental Purchase and the date of
each Reinvestment that:
(a)    Organization and Qualification. The Seller’s only jurisdiction of
organization is correctly set forth in the preamble of this Agreement. The
Seller is a corporation duly organized, validly existing and in good standing
under the Laws of its jurisdiction of incorporation. The Seller is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which the ownership of its properties or the nature of its
activities (including transactions giving rise to Receivables), or both,
requires it to be so qualified or, if not so qualified, the failure to so
qualify would not have a material adverse effect on its financial condition or
results of operations.
(b)    Authority. The Seller has the legal power and authority to execute and
deliver the Transaction Documents, to make the sales provided for herein and to
perform its obligations under this Agreement and the other Transaction
Documents.


(c)    Execution and Binding Effect. Each of the Transaction Documents to which
the Seller is a party has been duly and validly executed and delivered by the
Seller and (assuming the due and valid execution and delivery thereof by the
other parties thereto), constitutes a legal, valid and binding obligation of the
Seller enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization or other
similar Laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity, and will vest absolutely
and unconditionally in the Administrator (for the benefit of the Secured
Parties) a valid undivided security interest in the Receivables purported to be
assigned thereby, subject to no Liens whatsoever. Upon the filing of the
necessary financing statements under the UCC as in effect in the jurisdiction
whose Law governs the perfection of the Administrator’s (for the benefit of the
Secured Parties) ownership and security interests in the Receivables, such
interests will be perfected under Article 9 of such UCC, prior to and
enforceable against all creditors of and purchasers from the Seller and all
other Persons whatsoever (other than the Administrator, for the benefit of the
Secured Parties, and their successors and assigns).


(d)    Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration or filing with, any Official Body is or will be necessary or, in the
opinion of the Seller, advisable in connection with the execution and delivery
by the Seller of each of the Transaction Documents to which the Seller is a
party, the consummation by the Seller of the transactions herein or therein
contemplated or the performance by the Seller of or the compliance by the Seller
with the terms and conditions hereof or thereof, to ensure the legality,
validity or enforceability hereof or thereof, or to ensure that the
Administrator (for the benefit of the Secured Parties) will have an ownership
and security interest in and to the Receivables which is perfected and prior to
all other Liens (including competing ownership or security interests), other
than the filing of financing statements under the UCC in the jurisdiction of the
Seller’s Location and of theeach Originator’s Location.


IX-7



--------------------------------------------------------------------------------





(m)    Margin Regulations. The use of all funds acquired by the Seller under
this Agreement will not conflict with or contravene any of Regulations T, U and
X of the Board of Governors of the Federal Reserve System, as the same may from
time to time be amended, supplemented or otherwise modified.
(n)    Taxes. The Seller has timely filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by it
and has paid all taxes due pursuant to such returns and paid or contested any
assessment received by the Seller related to such returns.
(o)     Books and Records. The Seller has indicated on its books and records
(including any computer files), that the Receivable Interest in the Receivables
sold by the Seller hereunder is the property of Purchasers. The Seller maintains
at, or shall cause the Servicer to maintain at, one or more of their respective
offices listed in Exhibit III hereto the complete Records for the Receivables.
(p)    Creditor Approval. The Seller has obtained from its creditors (i) all
approvals necessary to sell and assign the Receivables and (ii) releases of any
security interests in the Receivables.
(q)    Financial Condition. The Seller is not insolvent or the subject of any
Event of Bankruptcy and the sale of Receivables on such day will not be made in
contemplation of the occurrence thereof.
(r)    Financial Information. If and when produced in accordance with the terms
of this Agreement, the consolidated balance sheet of the Seller as at the most
recent Fiscal Year end and the related statements of income of the Seller for
the Fiscal Year then ended, fairly present the consolidated financial position
of the Seller as at such date and the consolidated results of the operations,
all in accordance with GAAP.
(s)    Investment Company, Etc. The Seller is neither (i) an “investment
company” or a company “controlled by an investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”), nor (ii) a “covered fund” under Section 13 of the U.S. Bank Holding
Company Act of 1956, as amended, and the applicable rules and regulations
thereunder. In determining that the Seller is not a covered fund, the Seller is
entitled to rely on the exemption from the definition of “investment company”
set forth in Section 3(c)(5) of the Investment Company Act.
(t)    Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicableApplicable Originator in
consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by any Originator of any Receivable under the
Receivables Sale Agreement is or may be voidable under any section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
IX-8



--------------------------------------------------------------------------------





(c)    No Liens. Each Receivable, together with the related Contract and all
purchase orders and other agreements related to such Receivable, is owned by the
Seller free and clear of any Lien, except as provided herein, and is not subject
to any Dispute, except as provided herein. When each of the Purchasers makes a
purchase of a Receivable Interest in such Receivable, it shall have acquired and
shall continue to have maintained an undivided percentage ownership interest to
the extent of its percentage of the Receivable Interest in such Receivable and
in the Related Security and the Collections with respect thereto free and clear
of any Lien, except as provided herein. The Seller has not and will not prior to
the time of the sale of any such interest to the Purchasers have sold, pledged,
assigned, transferred or subjected, and will not thereafter sell, pledge,
assign, transfer or subject, to a Lien any of the Receivables, the Related
Security or the Collections, other than the assignment of Receivable Interests
therein to the Administrator, for the benefit of the Secured Parties, in
accordance with the terms of this Agreement.
(d)    Filings. On or prior to each Purchase and each recomputation of the
Receivable Interest, all financing statements and other documents required to be
recorded or filed in order to perfect and protect the Receivable Interest
against all creditors of and purchasers from the Seller and all other Persons
whatsoever will have been duly filed in each filing office necessary for such
purpose and all filing fees and taxes, if any, payable in connection with such
filings shall have been paid in full.
(e)    Credit and Collection Policy. The Originator’s Credit and Collection
Policy of the applicableApplicable Originator has been complied with in all
material respects in regard to each Receivable and related Contract.
(f)    Collection Banks, Collection Accounts and Lock-Boxes. The names and
addresses of all Collection Banks, together with the numbers of all Collection
Accounts and Lock-Boxes at such Collection Banks and the addresses of all
related Collection Accounts and Lock-Boxes, are specified in the Account
Disclosure Letter (or such other Collection Banks, Collection Accounts and Lock
Boxes that have been changed or established in accordance with Section 7.2(g)).
(g)    Nature of Receivables. Each Receivable is, or will be, an eligible asset
within the meaning of Rule 3a-7 promulgated under the Investment Company Act of
1940, as amended from time to time.
(h)    Bona Fide Receivables. Each Receivable is an obligation of an Obligor
arising out of a past, current or future sale or performance by the
applicableApplicable Originator, in accordance with the terms of the Contract
giving rise to such Receivable. The Seller has no knowledge of any fact that
should have led it to expect at the time of the initial creation of an interest
in any Receivable hereunder that such Receivable would not be paid in full when
due except with respect to any Dilution. Each Receivable classified as an
“Eligible Receivable” by the Seller in any document or report delivered
hereunder satisfies the requirements of eligibility contained in the definition
of Eligible Receivable.
IX-9



--------------------------------------------------------------------------------



Section 7.2    Negative Covenants of the Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, the Seller hereby covenants, as to
itself, that it will not:
(a)    No Rescissions or Modifications. Rescind or cancel any Receivable or
related Contract or modify any terms or provisions thereof or grant any Dilution
to an Obligor, except in accordance with the applicableApplicable Originator’s
Credit and Collection Policy or otherwise with the prior written consent of the
Administrator and the Required Purchaser Agents, unless such Receivable has been
deemed collected pursuant to Section 1.4(a) or repurchased pursuant to the
Receivables Sale Agreement.
(b)    No Liens. Cause any of the Receivables or related Contracts, or any
inventory or goods the sale of which give rise to a Receivable, or any Lock-Box
or Collection Account or any right to receive any payments received therein or
deposited thereto, to be sold, pledged, assigned or transferred or to be subject
to a Lien, other than the sale and assignment of the Receivable Interest therein
to the Administrator, for the benefit of the Secured Parties, and the Liens
created in connection with the transactions contemplated by this Agreement.
(c)    Consolidations, Mergers and Sales of Assets. (i) Consolidate or merge
with or into any other Person, (ii) undertake any division of its rights,
assets, obligations, or liabilities pursuant to a plan of division or otherwise
pursuant to applicable law or (iii) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person.
(d)    No Changes. Make any change in the character of its business, which
change would materially impair the collectibility of any Receivable, without
prior written consent of the Administrator and each Purchaser Agent, or change
its name, identity or corporate structure in any manner which would make any
financing statement or continuation statement filed in connection with this
Agreement or the transactions contemplated hereby seriously misleading within
the meaning of Section 9-507(c) of the UCC of any applicable jurisdiction or
other applicable Laws unless it shall have given the Administrator (which shall
promptly forward a copy to each Purchaser Agent) at least 45 days’ prior written
notice thereof and unless prior thereto it shall have caused such financing
statement or continuation statement to be amended or a new financing statement
to be filed such that such financing statement or continuation statement would
not be seriously misleading.
(e)    Capital Stock. Issue any capital stock except to ABDC. The Seller shall
not pay any dividends to ABDC if such payment would be prohibited under the
General Corporation Law of the State of Delaware.
(f)    No Indebtedness. Incur any Indebtedness other than as permitted under
this Agreement.


IX-10



--------------------------------------------------------------------------------





(k)    Administrative and Operating Procedures. The Servicer shall maintain and
implement administrative and operating procedures adequate to permit the
identification of the applicable Receivables and all collections and adjustments
attributable thereto and shall comply in all material respects with the
Applicable Originator’s Credit and Collection Policy in regard to each
applicable Receivable and related Contract.
(l)    Modification of Systems. The Servicer agrees, promptly after the
replacement or any material modification of any computer, automation or other
operating systems (in respect of hardware or software) used to perform its
services as Servicer or to make any calculations or reports hereunder, to give
notice of any such replacement or modification to the Administrator (which shall
promptly forward a copy to each Purchaser Agent).
(m)    Litigation. As soon as possible, and in any event within ten (10)
Business Days of the Servicer’s knowledge thereof, the Servicer shall give the
Administrator (which shall promptly forward a copy to each Purchaser Agent)
notice of any litigation, investigation or proceeding against the Servicer which
may exist at any time which, in the reasonable judgment of the Servicer could
materially impair the ability of the Servicer to perform its obligations under
this Agreement.
(n)    ERISA Events. Promptly upon becoming aware of the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to result in either (A) liability of Performance
Guarantor and its ERISA Affiliates in an aggregate amount exceeding $100,000,000
or (B) a material adverse effect on the business, financial conditions,
operations or properties of Performance Guarantor and ERISA Affiliates taken as
a whole, Performance Guarantor shall give the Seller a written notice specifying
the nature thereof, what action Performance Guarantor or any ERISA Affiliate has
taken and, when known, any action taken or threatened by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto.
(o)    Separate Corporate Existence. As long as ABDC is the Servicer hereunder,
the Servicer shall maintain its legal identity separate from the Seller and take
such action to ensure that: (A) the management of the Servicer does not
anticipate any need for its having to extend advances to the Seller except for
those described in the Transaction Documents, if any; (B) the Servicer does not
conduct its business in the name of the Seller; (C) the Servicer has a telephone
number, stationery and business forms separate from those of the Seller; (D) the
Servicer does not provide for its expenses and liabilities from the funds of the
Seller; (E) the Servicer is not liable for the payment of any liability of the
Seller; (F) neither the assets nor the creditworthiness of the Servicer is held
out as being available for the payment of any liability of the Seller; (G) the
Servicer maintains an arm’s-length relationship with the Seller; and (H) assets
are not transferred from the Servicer to the Seller without fair consideration
or with the intent to hinder, delay or defraud the creditors of either company.
IX-11



--------------------------------------------------------------------------------



(u)    Financial Statements. In the event that the balance sheet and/or the
statements of income and cash flow (as described in Section 5.3(k)) of
AmerisourceBergen and its Consolidated Subsidiaries are no longer publicly
available, AmerisourceBergen shall, within 90 or 120 days of the end of the
applicable quarter or Fiscal Year, respectively, provide copies of such balance
sheet and/or statements of income and cash flow to the Administrator (which
shall promptly forward a copy to each Purchaser Agent).
Section 7.4    Negative Covenants of the Servicer. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full and the Agreement
terminates in accordance with its terms, the Servicer hereby covenants, as to
itself, that it will not:
(a)    No Rescissions or Modifications. Rescind or cancel any Receivable or
related Contract or modify any terms or provisions thereof or grant any Dilution
to an Obligor, except in accordance with the applicableApplicable Originator’s
Credit and Collection Policy or otherwise with the prior written consent of the
Administrator and the Required Purchaser Agents, unless such Receivable has been
deemed collected pursuant to Section 1.4(a) or repurchased pursuant to the
Receivables Sale Agreement.
(b)    No Liens. Cause any of the applicable Receivables or related Contracts,
or any inventory or goods the sale of which may give rise to a Receivable or any
Collection Account or any right to receive any payments received therein or
deposited thereto, to be sold, pledged, assigned or transferred or to be subject
to a Lien, other than (i) the sale and assignment of the Receivable Interest to
the Administrator, for the benefit of Secured Parties, (ii) the Liens created in
connection with the transactions contemplated by this Agreement or (iii) Liens
in respect of a Receivable which has been deemed collected pursuant to
Section 1.4(a) or repurchased pursuant to the Receivables Sale Agreement, and
for which payment has been received.
(c)    No Changes. Make any material change in its Credit and Collection Policy,
allow any material change to be made in the Applicable Originator’s Credit and
Collection Policy or consent to any material change in the Applicable
Originator’s Credit and Collection Policy without prior written consent of the
Administrator and each Purchaser Agent (and the Servicer shall provide notice of
any change (unless de minimis) in its or any Originator’s Credit and Collection
Policy at least five (5) Business Days prior to the effective date of such
change), or change its name, identity or corporate structure in any manner which
would make any financing statement or continuation statement filed in connection
with this Agreement or the transactions contemplated hereby seriously misleading
within the meaning of Section 9.507(c) of the UCC of any applicable jurisdiction
or other applicable Laws unless it shall have given the Administrator (which
shall promptly forward a copy to each Purchaser Agent) at least 45 days’ prior
written notice thereof and unless prior thereto it shall have caused such
financing statement or continuation statement to be amended or a new financing
statement to be filed such that such financing statement or continuation
statement would not be seriously misleading.


IX-12



--------------------------------------------------------------------------------



(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein. The Servicer shall set aside and hold in trust for
the account of Seller and each Purchaser their respective shares of the
Collections in accordance with Article II. The Servicer shall, upon the request
of the Administrator or any Purchaser Agent and after an Amortization Event or
Unmatured Amortization Event, segregate, in a manner acceptable to the
Administrator and each Purchaser Agent, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Seller prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrator such allocable share of Collections of
Receivables set aside for each Purchaser on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
(d)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided that such extension or adjustment shall not alter the status
of such Receivable as a Delinquent Receivable or Defaulted Receivable or limit
the rights of the Administrator, any Purchaser Agent or any Purchaser under this
Agreement. Notwithstanding anything to the contrary contained herein, the
Required Purchaser Agents shall have the absolute and unlimited right to direct
the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.
(e)    The Servicer shall hold in trust for Seller and the Administrator, each
Purchaser Agent and each Purchaser all Records that (i) evidence or relate to
the Receivables, the related Contracts and Related Security or (ii) are
otherwise necessary or desirable to collect the Receivables and shall, as soon
as practicable upon demand of the Administrator or any Purchaser Agent, deliver
or make available to the Administrator and each Purchaser Agent all such
Records, at a place selected by the Administrator. The Servicer shall, as soon
as practicable following receipt thereof turn over to Seller any cash
collections or other cash proceeds received with respect to Indebtedness not
constituting Receivables. The Servicer shall, from time to time at the request
of the Administrator or any Purchaser Agent, furnish to the Administrator and
each Purchaser Agent (promptly after any such request) a calculation of the
amounts set aside for each Purchaser pursuant to Article II.
(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
any Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Required Purchaser Agents, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.


IX-13



--------------------------------------------------------------------------------



(ii)    the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii)    any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the Purchased Assets or any
other investigation, litigation or proceeding relating to Seller, the Servicer
or any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Amortization Event of the type described in Section 9.1(k);
(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any of the Purchased Assets from the applicableApplicable
Originator, free and clear of any Lien (other than as created hereunder); or any
failure of Seller to give reasonably equivalent value to any Originator under
the Receivables Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;


IX-14



--------------------------------------------------------------------------------



Section 11.3    Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their directors, officers, members, partners,
certificateholders, agents or employees shall be liable for any action taken or
omitted (i) with the consent or at the direction of the Required Purchaser
Agents (or in the case of any Purchaser Agent, the Purchasers within its
Purchaser Group that have a majority of the aggregate Commitment of such
Purchaser Group) or (ii) in the absence of such Person’s gross negligence or
willful misconduct. The Administrator shall not be responsible to any Purchaser,
Purchaser Agent or other Person for (i) any recitals, representations,
warranties or other statements made by the Seller, Servicer, or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, the
Servicer, any Originator or any of their Affiliates to perform any obligation
hereunder or under the other Transaction Documents to which it is a party (or
under any Contract), or (iv) the satisfaction of any condition specified in any
Transaction Document. The Administrator shall not have any obligation to any
Purchaser or Purchaser Agent to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of the Seller, Servicer, any Originator or any
of their Affiliates.
Section 11.4    Reliance by Agents.
1.Each Purchaser Agent and the Administrator shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or other
writing or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person and upon advice and statements of
legal counsel (including counsel to the Seller), independent accountants and
other experts selected by the Administrator. Each Purchaser Agent and the
Administrator shall in all cases be fully justified in failing or refusing to
take any action under any Transaction Document unless it shall first receive
such advice or concurrence of the Required Purchaser Agents (or in the case of
any Purchaser Agent, the Purchasers within its Purchaser Group that have a
majority of the aggregate Commitment of such Purchaser Group), and assurance of
its indemnification, as it deems appropriate.
2.The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.
3.The Purchasers within each Purchaser Group with a majority of the Commitment
of such Purchaser Group shall be entitled to request or direct the related
Purchaser Agent to take action, or refrain from taking action, under this
Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of such majority Purchasers, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
such Purchaser Agent’s Purchasers.


IX-15



--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as                         
Purchaser Agent, Uncommitted Purchaser and Related Committed Purchaser






By:                            
    Name:
    Title:


PNC Bank, National Association
                The Tower at PNC Plaza
                300 Fifth Avenue
                Pittsburgh, PA 15222-2707
Attention:    Robyn ReeherBrian Stanley
Telephone:    (412) 768-3090
Facsimile:    (412) 762-9184


Commitment: $110,000,000    




IX-16



--------------------------------------------------------------------------------



“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer, assistant treasurer, chief accounting officer or chief
financial officer.
“Available Commitment” means, with respect to each Related Committed Purchaser
the excess, if any, of such Related Committed Purchaser’s Commitment over the
amount funded as of such date by such Related Committed Purchaser with respect
to outstanding principal of the Receivable Interests under the Liquidity
Agreement for the Conduit Purchaser, if any, in the related Purchaser Group.
“Bank Funding” means the funding of a Receivable Interest hereunder by any
Purchaser (other than Reliant Trust) other than through the issuance of
Commercial Paper and that is not a Liquidity Funding.
“Bank Rate” means, with respect to each Receivable Interest that is funded
through a Bank Funding, (a) the LIBO Rate or (b) if the LIBO Rate is not
available in accordance with Section 4.4 or 4.6, the Alternate Base Rate.
“Bank Rate Funding” means a Bank Funding or a Liquidity Funding.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrator and
the Seller giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrator and the Seller giving due consideration to
(i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Bank
Rate”, the definition of “Interest Period,” timing and frequency of determining
rates and making
IX-17



--------------------------------------------------------------------------------



payments of interest and other administrative matters) that the Administrator
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrator in a manner substantially consistent with market practice (or, if
the Administrator decides that adoption of any portion of such market practice
is not administratively feasible or if the Administrator determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrator decides is reasonably
necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a
IX-18



--------------------------------------------------------------------------------



prospective event, the 90th day prior to the expected date of such event as of
such public statement or publication of information (or if the expected date of
such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election, the date specified by the Administrator or the
Required Purchaser Agents, as applicable, by notice to the Seller, the
Administrator (in the case of such notice by the Required Purchaser Agents) and
the Purchaser Agents.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 4.6
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 4.6.
“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.
“Broken Funding Costs” means for any Receivable Interest which: (i) has its
Invested Amount reduced (I) if funded with Commercial Paper, without compliance
by Seller with the notice requirements hereunder or (II) if funded by reference
to (x) the Yield Rate and based upon the LIBO Rate, on any date other than the
Settlement Date or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned by any
Conduit Purchaser to the Liquidity Providers under the related Liquidity
Agreement or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) the CP Costs or Yield (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the applicable
Purchaser Agent to relate to such Receivable Interest (as applicable) subsequent
to the date of such reduction, assignment or termination (or in respect of
clause (ii) above, the date such Aggregate Reduction was designated to occur
pursuant to the Reduction Notice) of the Invested Amount of such Receivable
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Invested Amount is allocated to another Receivable
Interest, the amount of CP Costs or Yield actually accrued during the remainder
of such period on such Invested Amount for the new Receivable Interest, and (y)
to the extent such Invested Amount is not allocated to another Receivable
Interest, the income, if any, actually received during the remainder of such
period by the holder of such Receivable Interest from investing the portion of
such Invested Amount not so allocated. In the event that the amount referred to
in clause (B) exceeds the amount referred to in clause (A), the relevant
Purchaser or Purchasers agree to pay to Seller the amount of such excess (net of
any amounts due to such Purchasers). All Broken Funding Costs shall be due and
payable hereunder upon written demand.

IX-19



--------------------------------------------------------------------------------



“CP Costs” means, for each day for any Conduit Purchaser (a) the “weighted
average cost” (as defined below) for such day related to the issuance of
Commercial Paper by such Conduit Purchaser that is allocated, in whole or in
part by such Conduit Purchaser, to fund all or part of its Purchases (and which
may also be allocated in part to the funding of other assets of such Conduit
Purchaser), (b) solely with respect to Reliant Trust, until such time, if any,
that Reliant Trust has notified the Seller, the Servicer and the Administrator
that clause (a) above shall apply with respect to it, an amount equal to the
product of the applicable Reliant Trust Rate multiplied by the Invested Amount
of the Receivable Interest funded by Reliant Trust on such day, annualized on a
360 day basis or (c) any other amount designated as the “CP Costs” for such
Conduit Purchaser in an Assumption Agreement or Transfer Supplement pursuant to
which such Conduit Purchaser becomes a party (as a Conduit Purchaser) to the
Agreement, or any other written agreement among such Conduit Purchaser, the
Seller, the Servicer, the related Purchaser Agent and the Administrator from
time to time. As used in this definition, (I) the “weighted average cost” shall
consist of (A) the actual interest rate (or discount) paid to purchasers of
Commercial Paper issued by such Conduit Purchaser, together with the commissions
of placement agents and dealers in respect of such Commercial Paper, to the
extent such commissions are allocated, in whole or in part, to such Commercial
Paper (B) the costs associated with the issuance of such Commercial Paper,
including without limitation, issuing and paying agent fees incurred with
respect to such Commercial Paper, (C) any incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser under this Agreement
and (D) interest on other borrowing or funding sources by such Conduit
Purchaser, including, without limitation, (i) to fund small or odd dollar
amounts that are not easily accommodated in the commercial paper market, (ii)
bridge loans, (iii) market disruption loans, (iv) subordinate notes and (v)
voluntary advance facilities. In addition to the foregoing costs, if Seller
shall request any Incremental Purchase during any period of time determined by
the applicable Purchaser Agent in its sole discretion to result in incrementally
higher CP Costs applicable to such Incremental Purchase, the Invested Amount
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by such Conduit Purchaser in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period to the Seller and (II) the “Reliant
Trust Rate” shall mean (a) the LIBO Rate or (b) if either (i) the LIBO Rate is
not available in accordance with Section 4.4 or 4.6 or (ii) Purchasers whose
Commitments aggregate more than 50% of the aggregate of the Commitments of all
Purchasers are then funding Receivable Interests at the Alternate Base Rate, in
either case, the Alternate Base Rate.
“Credit Agreement” shall mean the Credit Agreement, dated as of March 18, 2011,
as amended and restated as of September 18, 2019, among AmerisourceBergen, the
borrowing subsidiaries party thereto, the lenders named therein, JPMorgan Chase
Bank, N.A., as administrative agent, and the other parties thereto (without
giving effect to any other amendment, waiver, termination, supplement or other
modification thereof thereafter unless consented to by the Required Purchaser
Agents).


IX-20



--------------------------------------------------------------------------------



“Dispute” shall mean any dispute, deduction, claim, offset, defense,
counterclaim, set-off or obligation of any kind, contingent or otherwise,
relating to a Receivable, including, without limitation, any dispute relating to
goods or services already paid for.
“Dollar” and “$” shall mean lawful currency of the United States of America.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrator or (ii) a notification by the
Required Purchaser Agents to the Administrator (with a copy to the Seller) that
the Required Purchaser Agents have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 4.6 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, and
(2) (i) the election by the Administrator or (ii) the election by the Required
Purchaser Agents to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrator of written notice of such
election to the Seller and the Purchaser Agents or by the Required Purchaser
Agents of written notice of such election to the Administrator.
“Eligible Receivable” means, at any time, a Receivable:
(a)    which complies with all applicable Laws and other legal requirements,
whether Federal, state or local, including, without limitation, to the extent
applicable, usury laws, the Federal Consumer Credit Protection Act, the Fair
Credit Billing Act, the Federal Truth in Lending Act, and Regulation Z of the
Board of Governors of the Federal Reserve System;
(b)    which constitutes an “account”, “chattel paper” or a “general intangible”
as defined in the UCC as in effect in the State of New York and the jurisdiction
whose Law governs the perfection of the Administrator’s (for the benefit of the
Secured Parties) ownership and security interest therein, and is not evidenced
by an “instrument,” as defined in the UCC as so in effect;
(c)    which was originated in connection with a sale of goods or the provision
of services by the Applicable Originator in the ordinary course of its business
to an Obligor who was approved by the Applicable Originator in accordance with
its Credit and Collection Policy, and which Obligor is not an Affiliate of the
Seller or the Applicable Originator;


IX-21



--------------------------------------------------------------------------------



“Facility Termination Date” means, for any Group Commitment (or portion
thereof), the earliest to occur of: (a) the Scheduled Facility Termination Date
for such Group Commitment (or portion thereof), (b) the date determined pursuant
to Section 1.1(d)(ii), (c) the date determined pursuant to Section 9.2, (d) the
Amortization Date and (e) the date the Purchase Limit reduces to zero pursuant
to Section 1.1(c) of this Agreement.
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
“Federal Funds Effective Rate” means, for any period for any Purchaser, a
fluctuating interest rate per annum for each day during such period equal to (i)
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the preceding
Business Day) by the Federal Reserve Bank of New York in the Composite Closing
Quotations for U.S. Government Securities; or (ii) if such rate is not so
published for any day which is a Business Day, the average of the quotations at
approximately 11:30 a.m. (New York time) for such day on such transactions
received by the related Purchaser Agent from three federal funds brokers of
recognized standing selected by it.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letter” means each fee letter with respect to this Agreement among Seller,
ABDC and the applicable Purchaser Agent, as it may be amended, restated or
otherwise modified and in effect from time to time.
“Final Facility Termination Date” means the latest Facility Termination Date to
occur for all the Purchaser Groups.
“Final Payout Date” means the date on which all Aggregate Unpaids have been paid
in full and the Purchase Limit has been reduced to zero.
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Fiscal Year” shall mean each year ending September 30, which is the fiscal year
of the Seller and the Servicer for accounting purposes.
“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of any Conduit Purchaser.


IX-22



--------------------------------------------------------------------------------



“Official Body” shall mean any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
“Original Agreement” has the meaning set forth in paragraph 4 of the Preliminary
Statements.
“Originator” means each of ABDC and the other Persons, if any, party to the
Receivables Sale Agreement from time to time as a seller.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 12.1(b).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which Performance Guarantor or any ERISA Affiliate
of Performance Guarantor sponsors or maintains, or to which Performance
Guarantor or any of its ERISA Affiliates makes, is making, or is obligated to
make contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.
“Performance Guarantor” means AmerisourceBergen.
“Performance Undertaking” means that certain Performance Undertaking, dated as
of July 10, 2003 by Performance Guarantor in favor of Seller, substantially in
the form of Exhibit IX, as amended and restated on December 2, 2004, as further
amended and restated on October 16, 2020, substantially in the form of Exhibit
IX, and as the same may be further amended, restated or otherwise modified from
time to time.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“PNC” means PNC Bank, National Association, and its successors.
“Prime Rate” means, for any day for any Purchaser, a rate per annum equal to the
prime rate of interest announced from time to time by the related Purchaser
Agent (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes.


IX-23



--------------------------------------------------------------------------------



“Purchaser Group” means, for each Uncommitted Purchaser (or Purchaser Agent),
such Uncommitted Purchaser, its Related Committed Purchasers (if any) and its
related Purchaser Agent (and, to the extent applicable, its related Funding
Sources and Indemnified Parties).
“Purchasers’ Portion” means, on any date of determination, the sum of the
percentages represented by the Receivable Interests of the Purchasers (other
than any Exiting Purchasers).
“Ratable Share” means, for each Purchaser Group (other than those comprised of
Exiting Purchasers), such Purchaser Group’s Group Commitments (excluding any
Accordion Group Commitment) divided by the aggregate Group Commitments
(excluding any Accordion Group Commitments) of all Purchaser Groups (other than
those comprised of Exiting Purchasers).
“Rating Agency Condition” means that each Conduit Purchaser has received written
notice from the rating agencies then rating its Commercial Paper that an
amendment, a change or a waiver will not result in a withdrawal or downgrade of
the then current ratings of such Commercial Paper; provided that, if the
applicable Purchaser Agent notifies the Seller, the Servicer and the
Administrator that such Conduit Purchaser is not required to obtain such notice
prior to the effectiveness of such amendment, change or waiver, the “Rating
Agency Condition” with respect to such Conduit Purchaser shall mean the consent
of such Purchaser Agent (which consent shall only be withheld if such Purchaser
Agent reasonably believes that such amendment, change or waiver would result in
a withdrawal or downgrade of the then current ratings of such Commercial Paper).
“Rebate Reserve” means an amount equal to the accounting reserve for rebates on
the Receivables determined in the ordinary course of business in accordance with
GAAP according to policies consistently applied (and consistent with the
Originators’ practices in effect on the date hereof) and reported on the
Settlement Report related to, or in anticipation of, rebates affecting the
Receivables.
“Receivable” means all indebtedness and other obligations owed to Seller or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which Seller or an
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by an Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto; provided, however, that prior to the ASD Specialty Sale
Commencement Date (as defined in the Receivables Sale Agreement), “Receivable”
shall not include any Receivable (without giving effect to this proviso)
originated by ASD Specialty (as defined in the Receivables Sale Agreement).
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless
IX-24



--------------------------------------------------------------------------------



of whether the account debtor or Seller treats such indebtedness, rights or
obligations as a separate payment obligation.
“Receivable Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Invested Amount, selected pursuant to the terms and conditions hereof in (i)
each Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

IA x (1 +RR)AIANPB



where:
IA    = the Invested Amount of such Receivable Interest.
AIA    = the Aggregate Invested Amount.
NPB    = the Net Pool Balance.
RR    = the Required Reserve.
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Final Facility Termination Date, each
Receivable Interest shall be automatically recomputed (or deemed to be
recomputed) on each day prior to the Final Facility Termination Date. The
variable percentage represented by any Receivable Interest as computed (or
deemed recomputed) as of the close of the Business Day immediately preceding the
Final Facility Termination Date shall remain constant at all times thereafter.
“Receivables Purchase Agreement” means this Agreement.
“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement, dated as of July 10, 2003October 16, 2020, among each Originator
and Seller, as the same may be amended, restated or otherwise modified from time
to time.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Recourse Obligations” has the meaning set forth in Section 2.1.
“Reduction Notice” has the meaning set forth in Section 1.3.
IX-25



--------------------------------------------------------------------------------



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.
“Required Purchaser Agents” means, at any time, two or more Purchaser Agents
representing Purchasers whose Commitments aggregate more than 50% of the
aggregate of the Commitments of all Purchasers; provided that the unused
Commitment of any Defaulting Purchaser shall be excluded for purposes of making
a determination of “Required Purchaser Agents”.
“Required Reserve” means, on any day during a Calculation Period, the product of
(a) the sum of (i) the greater of (1) the Required Reserve Factor Floor and (2)
the sum of the Loss Reserve and the Dilution Reserve, (ii) the Yield Reserve and
(iii) the Servicing Reserve, times (b) the Net Pool Balance as of the Cut-Off
Date immediately preceding such Calculation Period.
“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 28.00% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.
“Responsible Officer” shall mean, with respect to the Seller, the Servicer, any
Originator or the Performance Guarantor, the chief executive officer, president,
principal financial officer or treasurer of such Person and any other Person
identified on the List of Responsible Officers attached as Exhibit X hereto (as
such list may be amended and supplemented from time to time) and agreed to by
the Administrator.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to any Originator or its
Affiliates in reimbursement of actual management services performed).


IX-26



--------------------------------------------------------------------------------



“Servicing Fee Rate” means 1.0% per annum; provided that if ABDC or one of its
Affiliates is the Servicer, such rate shall mean 0.125% per annum.
“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate (determined assuming ABDC is not the
Servicer), times (b) a fraction, the numerator of which is the highest Days
Sales Outstanding for the most recent 12 Calculation Periods and the denominator
of which is 360.
“Settlement Date” means the 2nd Business Day after each Settlement Reporting
Date and the applicable Facility Termination Date.
“Settlement Report” means a report, in substantially the form of Exhibit VI
hereto (appropriately completed), together with the electronic backup data which
is part of the spreadsheet that creates such report, furnished by the Servicer
to the Administrator and each Purchaser Agent pursuant to Section 8.5.
“Settlement Reporting Date” means the 25th day of each month immediately
following the Cut-Off Date (or if any such day is not a Business Day, the next
succeeding Business Day thereafter) or such other days of any month as may be
required, or as Administrator or any Purchaser Agent may request, in connection
with Section 8.5.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“TD Bank” means The Toronto-Dominion Bank, and its successors.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Thirteenth Amendment Date” means October 31, 2018.
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letters, each Subordinated Note (as defined in
the Receivables Sale Agreement), the Extended Term Disclosure Letter, the
Account Disclosure Letter and all other instruments, documents and agreements
executed and delivered in connection herewith by any of the Seller Parties.
IX-27



--------------------------------------------------------------------------------



“Transactions” means the execution, delivery and performance by the Seller, the
Servicer, the Performance Guarantor and each Originator of the Transaction
Documents to which it is to be a party, the making of Purchases hereunder, the
purchase and sale of Receivables under the Purchase and Sale Agreement, the use
of the proceeds thereof and the other transactions contemplated hereby and by
the other Transaction Documents.
“Transfer Supplement” has the meaning set forth in Section 12.1(c).
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Uncommitted Purchasers” means each financial institution or commercial paper
conduit that is a party to the Agreement, as a purchaser, or that becomes a
party to the Agreement, as an “Uncommitted Purchaser” or an “Uncommitted
Purchaser” pursuant to an Assumption Agreement or otherwise.
“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Wells Fargo” means Wells Fargo Bank, National Association in its individual
capacity and its successors.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Yield” means for each Interest Period relating to a Receivable Interest funded
through a Bank Rate Funding, an amount equal to the product of the applicable
Yield Rate for such Receivable Interest multiplied by the Invested Amount of
such Receivable Interest for each day elapsed during such Interest Period,
annualized on a 360 day basis.
“Yield Rate” means, at any time (a) with respect to each Receivable Interest
funded through a Bank Funding, (i) the applicable Bank Rate on such day or (ii)
at any time that the Purchasers whose Commitments aggregate more than 50% of the
aggregate of the Commitments of all Purchasers are then funding Receivable
Interests at the Alternate Base Rate, the Alternate Base Rate on such day and
(b) with respect to each Receivable Interest funded through a Liquidity Funding,
the Alternate Base Rate on such day; provided that, in either case, from and
after the occurrence of an Amortization Event, the Yield Rate shall be the
Default Rate.
“Yield Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (iii) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.
IX-28



--------------------------------------------------------------------------------



EXHIBIT IX
FORM OF SECOND AMENDED AND RESTATED PERFORMANCE UNDERTAKING
THIS SECOND AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”),
dated as of December 2, 2004October 16, 2020, is executed by AmerisourceBergen
Corporation, a Delaware corporation (the “Performance Guarantor”), in favor of
Amerisource Receivables Financial Corporation, a Delaware corporation (together
with its successors and assigns, “Recipient”). This Undertaking amends and
restates that certain Amended and Restated Performance Undertaking, dated as of
July 10, 2003December 2, 2004, by the Performance Guarantor and after the date
hereof, all references in any Transaction Document to the Performance
Undertaking shall be deemed references to this Undertaking.
RECITALS
1.    AmerisourceBergen Drug Corporation (the “ABDC”) and ASD Specialty
Healthcare, LLC (each of the foregoing, an “Originator” and collectively, the
“Originators”) and Recipient have entered into aan Amended and Restated
Receivables Sale Agreement, dated as of July 10, 2003October 16, 2020 (as
amended, restated or otherwise modified from time to time, the “Sale
Agreement”), pursuant to which each Originator, subject to the terms and
conditions contained therein, is selling and/or contributing its right, title
and interest in its accounts receivable to Recipient.
2.    Performance Guarantor owns one hundred percent (100%) of the capital stock
of theeach Originator and Recipient, and each Originator, and accordingly,
Performance Guarantor has and is expected to continue to receive substantial
direct and indirect benefits from its sale or contribution of receivables to
Recipient pursuant to the Sale Agreement (which benefits are hereby
acknowledged).
3.    As an inducement for Recipient to acquire Originator’sthe Originators’
accounts receivable pursuant to the Sale Agreement, Performance Guarantor has
agreed to guaranty the due and punctual performance by each Originator of its
obligations under the Sale Agreement, as well as the Servicing Related
Obligations (as hereinafter defined).
4.    Performance Guarantor wishes to guaranty the due and punctual performance
by each Originator of its obligations to Recipient under or in respect of the
Sale Agreement and the Servicing Related Obligations (as hereinafter defined),
as provided herein.
AGREEMENT
NOW, THEREFORE, Performance Guarantor hereby agrees as follows:
Section 1. Definitions. Capitalized terms used herein and not defined herein
shall have the respective meanings assigned thereto in the Sale Agreement or the
Receivables Purchase Agreement (as hereinafter defined). In addition:
IX-29



--------------------------------------------------------------------------------



“Guaranteed Obligations” means, collectively: (a) all covenants, agreements,
terms, conditions and indemnities to be performed and observed by each
Originator under and pursuant to the Sale Agreement and each other document
executed and delivered by each Originator pursuant to the Sale Agreement,
including, without limitation, the due and punctual payment of all sums which
are or may become due and owing by each Originator under the Sale Agreement,
whether for fees, expenses (including counsel fees), indemnified amounts or
otherwise, whether upon any termination or for any other reason and (b) all
obligations of OriginatorABDC (i) as Servicer under theAmended and Restated
Receivables Purchase Agreement, dated as of July 10, 2003April 29, 2010, by and
among Recipient, as Seller, AmerisourceBergen Drug Corporation, as Servicer, the
various Purchaser Groups from time to time party thereto, and MUFG Bank, Ltd.
(f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as Administrator (as amended,
restated or otherwise modified, the “Receivables Purchase Agreement” and,
together with the Sale Agreement, the “Agreements”) or (ii) which arise pursuant
to Sections 8.2, 8.3 or 13.3(a) of the Receivables Purchase Agreement as a
result of its termination as Servicer (all such obligations under this clause
(b), collectively, the “Servicing Related Obligations”).
Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each Originator of its Guaranteed Obligations. This Undertaking
is an absolute, unconditional and continuing guaranty of the full and punctual
performance of all Guaranteed Obligations of each Originator under the
Agreements and each other document executed and delivered by each Originator
pursuant to the Agreements and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by any Originator to
Recipient, the Administrator, any Purchaser Agent or any Purchaser from any
other Person or resort to any collateral security, any balance of any deposit
account or credit on the books of Recipient, the Administrator, any Purchaser
Agent or any Purchaser in favor of such Originator or any other Person or other
means of obtaining payment. Should any Originator default in the payment or
performance of any of its Guaranteed Obligations, Recipient (or its assigns) may
cause the immediate performance by Performance Guarantor of the Guaranteed
Obligations and cause any payment Guaranteed Obligations to become forthwith due
and payable to Recipient (or its assigns), without demand or notice of any
nature (other than as expressly provided herein), all of which are hereby
expressly waived by Performance Guarantor. Notwithstanding the foregoing, this
Undertaking is not a guarantee of the collection of any of the Receivables and
Performance Guarantor shall not be responsible for any Guaranteed Obligations to
the extent the failure to perform such Guaranteed Obligations by any Originator
results from Receivables being uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; provided that
nothing herein shall relieve any Originator from performing in full its
Guaranteed Obligations under the Agreements or Performance Guarantor of its
undertaking hereunder with respect to the full performance of such duties.
Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the
IX-30



--------------------------------------------------------------------------------



enforcement thereof, together with interest on amounts recoverable under this
Undertaking from the time when such amounts become due until payment, at a rate
of interest (computed for the actual number of days elapsed based on a 360 day
year) equal to the Prime Rate of MUFG Bank, Ltd. plus 2% per annum, such rate of
interest changing when and as such Prime Rate changes.
Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Amortization Event, other default or
omission by any Originator or asserting any other rights of Recipient under this
Undertaking. Performance Guarantor warrants that it has adequate means to obtain
from each Originator, on a continuing basis, information concerning the
financial condition of such Originator, and that it is not relying on Recipient
to provide such information, now or in the future. Performance Guarantor also
irrevocably waives all defenses (i) that at any time may be available in respect
of the Guaranteed Obligations by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect
or (ii) that arise under the law of suretyship, including impairment of
collateral. Recipient (and its assigns) shall be at liberty, without giving
notice to or obtaining the assent of Performance Guarantor and without relieving
Performance Guarantor of any liability under this Undertaking, to deal with each
Originator and with each other party who now is or after the date hereof becomes
liable in any manner for any of the Guaranteed Obligations, in such manner as
Recipient in its sole discretion deems fit, and to this end Performance
Guarantor agrees that the validity and enforceability of this Undertaking,
including without limitation, the provisions of Section 7 hereof, shall not be
impaired or affected by any of the following: (a) any extension, modification or
renewal of, or indulgence with respect to, or substitutions for, the Guaranteed
Obligations or any part thereof or any agreement relating thereto at any time;
(b) any failure or omission to enforce any right, power or remedy with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto, or any collateral securing the Guaranteed Obligations or any part
thereof; (c) any waiver of any right, power or remedy or of any Termination
Event, Amortization Event, or default with respect to the Guaranteed Obligations
or any part thereof or any agreement relating thereto; (d) any release,
surrender, compromise, settlement, waiver, subordination or modification, with
or without consideration, of any other obligation of any person or entity with
respect to the Guaranteed Obligations or any part thereof; (e) the
enforceability or validity of the Guaranteed Obligations or any part thereof or
the genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Guaranteed Obligations or any part thereof; (f) the
application of payments received from any source to the payment of any payment
obligations of any Originator or any part thereof or amounts which are not
covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall
IX-31



--------------------------------------------------------------------------------



have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (i) of this Section 4.
Section 5. Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of any Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from the applicable Originator
for any other reason other than final payment in full of the payment obligations
in accordance with their terms, this Undertaking shall nevertheless be binding
on Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of an
Originator or for any other reason with respect to such Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.
Section 6. Representations, Warranties and Covenants. Performance Guarantor
hereby represents and warrants to, and covenants with, Recipient that:
(a)    Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold could not reasonably be
expected to have a material adverse effect on its financial conditions or
results of operations.
(b)    Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by
IX-32



--------------------------------------------------------------------------------



general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(c)    No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder, do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Lien on assets of Performance Guarantor or its Subsidiaries (except as
created hereunder) except, in any case, where such contravention or violation
could not reasonably be expected to have a material adverse effect on its
financial conditions or results of operations or result in rendering any
indebtedness evidenced thereby due and payable prior to its maturity or result
in the creation or imposition of any Lien pursuant to the terms of any such
instrument or agreement upon any property (now owned or hereafter acquired).
(d)    Financial Statements. The consolidated financial statements of
Performance Guarantor and its consolidated Subsidiaries dated as of December 31,
2002 and March 31, 2003 heretofore delivered to Recipient have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present in all material respects the consolidated financial condition
and results of operations of Performance Guarantor and its consolidated
Subsidiaries as of such dates and for the periods ended on such dates. Since the
later of (i) March 31, 2003 and (ii) the last time this representation was made
or deemed made, no event has occurred which would or could reasonably be
expected to have a material adverse effect on its financial conditions or
results of operations.
(e)    Taxes. Performance Guarantor has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid all taxes required to have been paid by it, except (i) any taxes that are
being contested in good faith by appropriate proceedings and for which
Performance Guarantor has set aside on its books adequate reserves or (ii) to
the extent that the failure to do so could not reasonably be expected to have a
material adverse effect on its financial conditions or results of operations.
(f)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole, (ii)
the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).
IX-33



--------------------------------------------------------------------------------



(g)    Financial Covenant. Performance Guarantor shall comply at all times with
the covenant set forth in Sections 6.05 of the Credit Agreement as in effect on
the date hereof (without giving effect to any amendment, waiver, termination,
supplement or other modification thereof unless consented to by the
Administrator and the Required Purchaser Agents).
Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Administrator, any Purchaser Agent or any
Purchaser against any Originator, (b) hereby waives all rights of subrogation
(whether contractual, under Section 509 of the United States Bankruptcy Code, at
law or in equity or otherwise) to the claims of Recipient, the Administrator,
each Purchaser Agent and each Purchaser against any Originator and all
contractual, statutory or legal or equitable rights of contribution,
reimbursement, indemnification and similar rights and “claims” (as that term is
defined in the Federal Bankruptcy Code) which Performance Guarantor might now
have or hereafter acquire against any Originator that arise from the existence
or performance of Performance Guarantor’s obligations hereunder, (c) will not
claim any setoff, recoupment or counterclaim against any Originator in respect
of any liability of Performance Guarantor to such Originator and (d) waives any
benefit of and any right to participate in any collateral security which may be
held by Recipient, the Administrator, any Purchaser Agent or any Purchaser. The
payment of any amounts due with respect to any indebtedness of any Originator
now or hereafter owed to Performance Guarantor is hereby subordinated to the
prior payment in full of all of the Guaranteed Obligations. Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Originator to Performance Guarantor until all of the Guaranteed Obligations
shall have been paid and performed in full. If, notwithstanding the foregoing
sentence, Performance Guarantor shall collect, enforce or receive any amounts in
respect of such indebtedness while any obligations are still unperformed or
outstanding, such amounts shall be collected, enforced and received by
Performance Guarantor as trustee for Recipient (and its assigns) and be paid
over to Recipient (or its assigns) on account of the Guaranteed Obligations
without affecting in any manner the liability of Performance Guarantor under the
other provisions of this Undertaking. The provisions of this Section 7 shall be
supplemental to and not in derogation of any rights and remedies of Recipient
under any separate subordination agreement which Recipient may at any time and
from time to time enter into with Performance Guarantor.
Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Aggregate Unpaids are finally paid and satisfied in full and the Receivables
Purchase Agreement is terminated; provided that this Undertaking shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient (or its
assigns) is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any
IX-34



--------------------------------------------------------------------------------



insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.
Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any Originator and the commencement of any case or proceeding by
or against any Originator under the Federal Bankruptcy Code or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes. No
automatic stay under the Federal Bankruptcy Code with respect to any Originator
or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which any Originator is subject shall postpone the
obligations of Performance Guarantor under this Undertaking.
Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such obligations may be contingent or unmatured.
Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which it would have received had no deduction or withholding been made.
Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.






IX-35




--------------------------------------------------------------------------------



EXHIBIT X
LIST OF RESPONSIBLE OFFICERS
RESPONSIBLE OFFICERS

ENTITYOFFICERSAmerisourceBergen Drug CorporationNAMETITLE
Steven H. Collis
Robert P. Mauch
James F. Cleary


John G. Chou
J.F. Quinn
James T. Rizol
Kevin Conway
Hyung J. Bak
Robert M. Norton
Kourosh Q. Pirouz


Chief Executive Officer
President
Executive Vice President & Chief Financial Officer
Executive Vice President & General Counsel
Senior Vice President & Corporate Treasurer
Vice President & Assistant Treasurer
Senior Vice President
Secretary
Assistant Secretary
Vice President, Associate General Counsel & Assistant Secretary
AmeriSource Receivables Financial CorporationNAMETITLE
James F. Cleary
John G. Chou
J.F. Quinn
James T. Rizol
Julie Frantz
Hyung J. Bak
Robert M. Norton
Kourosh Q. Pirouz


President & Chief Financial Officer
Executive Vice President & General Counsel
Senior Vice President & Corporate Treasurer
Vice President & Assistant Treasurer
Assistant Treasurer
Secretary
Assistant Secretary
Vice President, Associate General Counsel & Assistant Secretary



X-1





--------------------------------------------------------------------------------



EXHIBIT XIII


Form of Legend


“THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO AAN AMENDED AND
RESTATED RECEIVABLES SALE AGREEMENT, DATED AS OF JULY 10, 2003OCTOBER 16, 2020,
AS THE SAME MAY FROM TO TIME TO TIME BE AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED, BETWEEN AMERISOURCEBERGEN DRUG CORPORATION, AS ORIGINATOR,
THE OTHER ORIGINATORS FROM TIME TO TIME PARTY THERETO, AND AMERISOURCE
RECEIVABLES FINANCIAL CORPORATION, AS BUYER; AND UNDIVIDED, FRACTIONAL OWNERSHIP
INTERESTS IN THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO VARIOUS
PURCHASERS PURSUANT TO AN AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
DATED AS OF APRIL 29, 2010, AS THE SAME MAY FROM TO TIME TO TIME BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED, AMONG AMERISOURCE RECEIVABLES
FINANCIAL CORPORATION, AS SELLER, AMERISOURCEBERGEN DRUG CORPORATION, AS INITIAL
SERVICER, THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY THERETO, AND MUFG
BANK, LTD., AS ADMINISTRATOR.”




Exhibit A-1





--------------------------------------------------------------------------------



EXHIBIT B
(attached)


Exhibit B-1





--------------------------------------------------------------------------------



EXHIBIT C
(attached)
Exhibit C-1


